DETAILED ACTION
This Office Action is in response to the communication filed on 04/11/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
As per instant Amendment, submitted on 04/11/2022, claims 1, 7, 10, and 18, have been amended, claim 6 and 17 have been cancelled, and claims 21 and 22 have been newly added.
Claims 1-5, 7-15, and 18-22 have been examined and are pending in this application. Claims 1 and 10 are independent.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 04/11/2022 has been entered.
Response to Arguments
Applicants’ arguments in the instant Amendment, filed on 12/17/2021, with respect to the prior-art rejections to claims 1-5, 7-15, and 18-20, and limitations listed below, have been fully considered but they are not persuasive. While the claims, including the independent claims, are amended to include refined limitation, and claims captures a better scope of the inventive subject matter, the applied prior art continues to the scope of the amended claims.
Applicant’s Remarks: As to independent claims 1 and 10, the Applicant further submits that the applied priro art does not tecah the limittaion “reciving user’s presence information and system state information”. Also, the applied prior art does not teach the limittaion, “determining if the user presence information and the system state information are compliant with [ the] policies.”  Whereas the claim is refined to state that the “wherein the system state information comprises information about the IHS or a hardware or software component included within the HIS.” Providing evidence, the Applicant submits that the information gathered by Alfano’s sensors device is not “system state information.”  Alfano does not provide teaching or suggestion for receiving system state information, and cannot compare information it did not receive (Applicant Arguments/Remarks, 04/11/2022, pages 10-13).
The Examiner disagrees with the Applicants. The Examiner respectfully submits that the applied prior art continues to teaches the above addressed limitations, and the amended limitations.
The claim limitation is refined to limit the scope of the “system state information.” However, the refined limitation still captures a generic scope of the “system state information.” The refined limitation recites, “the system state information comprises information about the IHS or a hardware or software component included within the HIS.”
 First of all, the amended refined limitation still uses an ultimate generic scope “information about the HIS” as the “system state information.” While with an ‘OR’ condition the claim captures a bit less generic scope “information about [ ] hardware or software component.” Besides, the generic scope of the “system state information,” claim does not capture at what condition “system state information” is used for providing an inventive solution to the problem, for potentially, overcoming the applied PriorArt.
Secondly, the last function limitation recites, “performing one or more actions specified in at least one of the [ ] policies if the user presence information or the system state information is not compliant with the at least one [ ] policy.” With an ‘OR’ condition. Therefore, gathering and comparing “system state information” is an irrelevant or unnecessary information processing if the claim follows the OR condition for performing the one or more actions solely depending on the “user presence information.” The claim does not capture any scope as to under what condition or policy the “system state information” is used instead of the “user presence information,” for potentially, overcoming the applied PriorArt.
As applied to the instant rejection, Alfano teaches of user presence information and system sate information. Alfano teaches receiving user presence information and system state information from at least one IHS component (Alfano: pars 0019-0025, 0028-0029, 0079, 0081-0085, the detection function detects user presence using none or more sensors, and the sensor devices continues to automatically gather information regarding user presence or absence at periodic intervals), wherein the user presence information indicates whether or not a user physically present at the HIS (Alfano: pars 0019-0025, 0028-0029, 0079, 0081-0085, detects user presence or movement and device activity and information), and wherein the system state information comprises information about the IHS or a hardware or software component included within the HIS (Alfano: pars 0018-0019, 0056, 0069, monitor the power needs of the information handling system is needed [i.e. information about the IHS or a hardware component of the HIS].  Determines whether the information handling system has changed geographic location or physical orientation [i.e. another example of information about the IHS or a software component of the HIS]. [i.e. information about the IHS or a hardware component of the HIS]. Determines different sensors and activation needs for various power consuming level monitoring [i.e. an example of information about the IHS or a hardware and/or software component of the HIS]). Alfano also teaches of determining and performing one or more actions functions. 
Applicant’s Remarks: As to independent claims 1 and 10, the Applicant submits that PriorArt Fleischman does not teach the limitations that are mapped in the rejections.  Providing evidence, the Applicant submits that Fleishman notes that a “ticket may... be restricted in some manner (e.g., having a specified valid duration or number of uses, or restricted to a particular device 14)”. Paragraphs [0021], [0035] and [0036] of Fleishman relate to various actions that may be performed when a ticket expires or becomes invalid. While the instant claim limitation directed to (a) tickets stored within the key store are valid tickets until they expire and become invalid tickets, and (b) policies comprise actions for quarantining or destroying one or more of the valid tickets stored within the key store if the user presence information or the system state information is not compliant with at least one of the policies. Fleishman only relates to actions that are performed when a ticket expires or becomes invalid, such as discarding tickets that are no longer valid, discarding the key 22 and/or the unencrypted object 12, and seeking renewal of expired tickets. Fleishman does not provide teaching or suggestion for quarantining or destroying one or more of the valid tickets stored within the key store if the user presence information or the system state information is not compliant with at least one of the policies, as recited in currently amended claims 1 and 10. (Applicant Arguments/Remarks, 04/11/2022, pages 14-17).
The Examiner disagrees with the Applicants. Applied prior art teaches the above addressed limitations.  Examiner disagree with the Applicant, and submits that Fleischman teaches the limitations as mapped in the instant rejection.
The claim limitation does not refine as to what process or mechanism is applied for the quarantining function that would differentiate from the teaching of Fleishman. The Applicant admitted that Fleishman teaches of restricting tickets by stating “Fleishman notes that a “ticket may... be restricted in some manner,” (see page 15).  Giving the broadest interpretation to the limitation “quarantining,” one of ordinary skill in the art would understand that ‘restricting a ticket’ for allowing access, where, by definition a ticked has not expired and therefore valid, would read on the “quarantining’ limitations. As applied in the rejection mapping, Fleishman teaches more than generic restricting, that is clearly read on the addressed claim limitations. Fleishman teaches that a ticket is used to control user access to resource based on the user and device access authorization and authentication. The device examines stored tickets to verify continued validity, and may discard any tickets [i.e. destroying] that are no longer valid. Performs revocation and reissuing of the ticket based on policy and conditions. Alternatively or additionally, the device proactively seek the renewal of expired ticket [i.e. quarantining ticket]) (see Fleischman: pars 0004,0019, 0035-0036).
Additionally, as to the dependent claims 2-5, 7-9, 11-15, and 18-20, the Applicant submits that the rejections to claims be removed (Applicant Arguments/Remarks, 04/11/2022, page 18).
The Examiner disagrees with the Applicants. The Examiner respectfully submits that the dependent claims 2-5, 7-9, 11-15, and 18-22 are rejected at least based on the rationale and response presented to the argument for their respective base claims, and the reference applied to the claims 2-5, 7-9, 11-15, and 18-22.
Claim Objections
Claims 21 and 22 are objected to because of the following informalities:
As to claims 21 and 22, the claims cite the limitation, “power states S1-S5,” without reciting the full meaning/reference of the acronym “S1” and “S2" at least once (emphasis added).
As to claim 1, the claim is objected for the same reason set forth above for claim 6.
Appropriate correction(s) is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-15, and 18-22are rejected under 35 U.S.C. 103 as being unpatentable over Alfano et al (“Alfano,” US 2018/0321731, published on 11/08/2018), in view of Fleischman et al (“Fleischman,” US 2012/0321087, published on 12/20/20012).
As to claim 1, Alfano teaches a computer implemented method to manage tickets issued to an information handling system (IHS) by a network authentication service, wherein the computer implemented method is performed by a processing device of the IHS executing program instructions, which are contained [ ] within a computer readable storage device of the HIS (Alfano: Abstract, pars 0002, 0019-0025,  0028-0029, an information handling system (HIS), include a variety of hardware and software components that may be configured to process, store, and communicate information and may include one or more computer systems, data storage systems, and networking systems, for performing functions of operating a heuristic user presence based security solution using sensor(s)), and wherein the computer implemented method comprises:
receiving user presence information and system state information from at least one IHS component (Alfano: pars 0019-0025, 0028-0029, 0079, 0081-0085, the detection function detects user presence using none or more sensors, and the sensor devices continues to automatically gather information regarding user presence or absence at periodic intervals), wherein the user presence information indicates whether or not a user physically present at the HIS (Alfano: pars 0019-0025, 0028-0029, 0079, 0081-0085, detects user presence or movement and device activity and information), and wherein the system state information comprises information about the IHS or a hardware or software component included within the HIS (Alfano: pars 0018-0019, 0056, 0069, monitor the power needs of the information handling system is needed [i.e. information about the IHS or a hardware component of the HIS].  Determines whether the information handling system has changed geographic location or physical orientation [i.e. another example of information about the IHS or a software component of the HIS]. [i.e. information about the IHS or a hardware component of the HIS]. Determines different sensors and activation needs for various power consuming level monitoring [i.e. an example of information about the IHS or a hardware and/or software component of the HIS]);
determining if the user presence information and the system state information are compliant with [ ] policies stored within the HIS (Alfano: pars 0019-0025, 0028-0029, 0079, 0081-0085, based on a preset policy, the HIS detects if the user is absent for a prolong time, or moved away for a time, or a not); and
performing one or more actions specified in at least one of the [ ] policies if the user presence information or the system state information is not compliant with the at least one [ ] policy (Alfano: pars 0019-0025, 0028-0029, 0079, 0081-0085, based on a preset policy, if the user is absent for a prolong time, or moved away for a time, the HIS performs the appropriates action complying with the security solution, and restrict user access to the system); and
if the presence information or the system state information is not compliant with the at least one ticket policy (Alfano: pars 0019-0025, 0028-0029, 0079, 0081-0085, based on a preset policy detect user presence or movement and device activity and information).
While Alfano teaches of restricting user use and access to user’s device based on the user’s presence and continuous presence, Alfano does not explicitly teach which are contained within a ticket management service stored within a computer readable storage device of the HIS; compliant with ticket management policies; and performing [ ] actions specified in at least one of the ticket management policies if [ ] compliant with the at least one ticket management policy, and wherein said performing one or more actions comprises quarantining or destroying one or more valid tickets, which are issued to the IHS by the network authentication service and stored within a key store of HIS.
However, in an analogous art, Fleischman teaches which are contained within a ticket management service stored within a computer readable storage device of the HIS; compliant with ticket management policies (Fleischman: pars 0004, 0035-0036, teaches a process and system, where a ticket is used to control user access to data object [i.e. resource] based on the user and device access authorization and authentication); and
performing [ ] actions specified in at least one of the ticket management policies if [ ] compliant with the at least one ticket management policy (Fleischman: pars 0004, 0035-0036, determine if the ticket is valid or not based on the preset access policy, and if not valid, the system refuse to grant access to the user to the object or process generating a renewed ticket), and 
wherein said performing one or more actions comprises quarantining or destroying one or more valid tickets, which are issued to the IHS by the network authentication service and stored within a key store of HIS (Fleischman: pars 0019, 0035-0036, teaches that the ticket is optionally stored either the server or within the device [i.e. the key is stored within the system], the ticket is used to control user access to resource based on the user and device access authorization and authentication. The device examines stored tickets to verify continued validity, and may discard any tickets [i.e. destroying] that are no longer valid. Performs revocation and reissuing of the ticket based on policy and conditions. Alternatively or additionally, the device proactively seek the renewal of expired ticket [i.e. quarantining ticket]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fleischman with the method/system of Alfano for the benefit of providing a user with a means for managing access ticket and restricting or disabling user access if user is not present or not using the device for making sure that the resource is accessible only to an authenticated user who is permitted to access the object on a trusted device. (Fleischman: pars 0004, 0035-0036). 
As to claim 2, the combination of Alfano and Fleischman teaches the computer implemented method as recited in claim 1, 
Alfano and Fleischman further teaches further comprising repeating said receiving and said determining if the user presence information and the system state information is compliant with the ticket management policies (Alfano: pars 0019-0025, 0028-0029, 0079, 0081-0085, based on a preset policy detect user presence or movement and device activity and information. Fleischman: pars 0004, 0035-0036, the ticket is revoked or reissued based confirming that the device and/or user are still authorized to access).
As to claim 3, the combination of Alfano and Fleischman teaches the computer implemented method as recited in claim 1, 
Alfano further teaches wherein said receiving comprises receiving the user presence information and the system state information from an integrated sensor hub (ISH) included within the HIS (Alfano: pars 0020-0021, 0048, 0081-0085, contains a sensor hub. the detection function detects user presence using none or more sensors, and the sensor devices continues to automatically gather information regarding user presence or absence at periodic intervals).
As to claim 4, the combination of Alfano and Fleischman teaches the computer implemented method as recited in claim 1, 
Alfano further teaches wherein said receiving comprises receiving the user presence information and the system state information from a plurality of hardware and software components of the HIS (Alfano: pars 0020-0021, 0048, the sensor hub application platform interface include software or firmware code instructions associated with the sensor(s) that perform varying types of data analysis on the information gathered by the sensor devices).
As to claim 5, the combination of Alfano and Fleischman teaches the computer implemented method as recited in claim 1, 
Alfano further teaches wherein said receiving comprises receiving the user presence information and the system state information upon user login to the IHS, and continuing to receive the user presence information and the system state information until the user logs out of the HIS (Alfano: pars 0019-0025, 0028-0029, 0079, 0081-0085, user logs in to use the device or access a resource. Then, based on a preset policy, the HIS system/method detects if the user is absent for a prolong time, or moved away for a time, or a not).
As to claim 7, the combination of Alfano and Fleischman teaches the computer implemented method as recited in claim 6, 
Alfano and Fleischman further teaches wherein said quarantining comprises: temporarily removing the one or more valid tickets from the key store when the user presence information or the system state information is not compliant with the at least one ticket management policy; and reinserting the one or more valid tickets into the key store when user presence information and the system state information are back in compliance with the ticket management policies (Alfano: pars 0019-0025, 0028-0029, 0079, 0081-0085, , the HIS system/method detects if the absent user or user who had moved away has retuned, or a not. Fleischman: pars 0004, 0021, 0035-0036, determine if the ticket is valid or not based on the preset access policy, and if not valid, the system refuse to grant access to the user to the object, revoking the ticket, or process generating a renewed ticket and allowing access to the disposed access key).
As to claim 8, the combination of Alfano and Fleischman teaches the computer implemented method as recited in claim 1, 
Alfano further teaches wherein said performing one or more actions further comprises controlling a power state of the HIS (Alfano: pars 0051, 0081-0082, the HIS turns off one or more radio systems, reducing CPU operation such as turning down CPU frequency, turning off global position systems, sensors, or shutting down peripherals. Places the operating system in an off or inactive state).
As to claim 9, the combination of Alfano and Fleischman teaches the computer implemented method as recited in claim 8, 
Alfano further teaches wherein said controlling the power state of the IHS comprises locking, suspending or powering down the HIS (Alfano: pars 0030, 0051, 0081-0082, 0112, the HIS turns off one or more radio systems, reducing CPU operation such as turning down CPU frequency, turning off global position systems, sensors, or shutting down peripherals. Locking down the operating system; places the operating system in an off or inactive state).
As to claim 10, Alfano teaches an information handling system (IHS), comprising: a system memory [ ]; a computer readable storage device that stores an operating system (OS),  [ ] policy database containing policies that specify actions performed [ ] based on user  presence and system state; and a host processor that executes program instructions [ ] during OS runtime (Alfano: Abstract, pars 0002, 0019-0025,  0028-0029, an information handling system (HIS), include a variety of hardware and software components that may be configured to process, store, and communicate information and may include one or more computer systems, data storage systems, and networking systems, for performing functions of operating a heuristic user presence based security solution using sensor(s)), to:
receive user presence information and system state information (Alfano: pars 0019-0025, 0028-0029, 0079, 0081-0085, the detection function detects user presence using none or more sensors, and the sensor devices continues to automatically gather information regarding user presence or absence at periodic intervals) ), wherein the user presence information indicates whether or not a user physically present at the HIS (Alfano: pars 0019-0025, 0028-0029, 0079, 0081-0085, detects user presence or movement and device activity and information), and wherein the system state information comprises information about the IHS or a hardware or software component included within the HIS (Alfano: pars 0018-0019, 0056, 0069, monitor the power needs of the information handling system is needed [i.e. information about the IHS or a hardware component of the HIS].  Determines whether the information handling system has changed geographic location or physical orientation [i.e. another example of information about the IHS or a software component of the HIS]. [i.e. information about the IHS or a hardware component of the HIS]. Determines different sensors and activation needs for various power consuming level monitoring [i.e. an example of information about the IHS or a hardware and/or software component of the HIS]);
compare the user presence information and the system state information to the policies contained [ ] (Alfano: pars 0019-0025, 0028-0029, 0079, 0081-0085, based on a preset policy, the HIS detects if the user is absent for a prolong time, or moved away for a time, or a not); and 
perform one or more actions specified in the policies if the user presence information or the system state information is not compliant with at least one of the policies (Alfano: pars 0019-0025, 0028-0029, 0079, 0081-0085, based on a preset policy, if the user is absent for a prolong time, or moved away for a time, the HIS performs the appropriates action complying with the security solution, and restrict user access to the system); and
if the presence information or the system state information is not compliant with the at least one ticket policy (Alfano: pars 0019-0025, 0028-0029, 0079, 0081-0085, based on a preset policy detect user presence or movement and device activity and information).
While Alfano teaches of restricting user use and access to user’s device based on the user’s presence and continuous presence, Alfano does not explicitly teach memory comprising a key store for storing tickets supplied to the IHS by a network authentication service; wherein the tickets stored within the key store are valid tickets until they expired and become invalid tickets, and wherein invalid tickets are deleted from the key store; a ticket management service for managing the tickets stored within the key store, and a ticket management policy database; [actions performed] by the ticket management service; [instructions] contained within the ticket management service; and wherein one or more actions specified in the policies comprises actions for quarantining or destroying one or more valid tickets stored within the key store.
However, in an analogous art, Fleischman teaches memory comprising a key store for storing tickets supplied to the IHS by a network authentication service; a ticket management service for managing the tickets stored within the key store, wherein the tickets stored within the key store are valid tickets until they expired and become invalid tickets, and wherein invalid tickets are deleted from the key store; and a ticket management policy database (Fleischman: pars 0004, 0019-0021, 0035-0036, teaches a process and system, where a ticket is used to control user access to data object [i.e. resource] based on the user and device access authorization and authentication. The device examines stored tickets to verify continued validity, and may discard any tickets that are no longer valid. The ticket and an access key associated with the ticket is stored in a storage and regulated by sever based on client device /user’s authentication); and
[actions performed] by the ticket management service; [instructions] contained within the ticket management service (Fleischman: pars 0004, 0035-0036, determine if the ticket is valid or not based on the preset access policy, and if not valid, the system refuse to grant access to the user to the object or process generating a renewed ticket); and
wherein one or more actions specified in the policies comprises actions for quarantining or destroying one or more valid tickets stored within the key store (Fleischman: pars 0019, 0035-0036, teaches that the ticket is optionally stored either the server or within the device [i.e. the key is stored within the system], the ticket is used to control user access to resource based on the user and device access authorization and authentication. The device examines stored tickets to verify continued validity, and may discard any tickets [i.e. destroying] that are no longer valid. Performs revocation and reissuing of the ticket based on policy and conditions. Alternatively or additionally, the device proactively seek the renewal of expired ticket [i.e. quarantining ticket]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fleischman with the method/system of Alfano for the benefit of providing a user with a means for managing access ticket and restricting or disabling user access if user is not present or not using the device for making sure that the resource is accessible only to an authenticated user who is permitted to access the object on a trusted device. (Fleischman: pars 0004, 0035-0036).
As to claim 11, the combination of Alfano and Fleischman teaches the information handling system as recited in claim 10, 
Alfano further teaches wherein the host processor begins executing the program instructions contained within the ticket management service when a user logs into the IHS and continues executing the program instructions until the user logs out of the HIS (Alfano: pars 0019-0025, 0028-0029, 0079, 0081-0085, user logs in to use the device or access a resource. Then, based on a preset policy, the HIS system/method detects if the user is absent for a prolong time, or moved away for a time, or a not).
As to claim 12, the combination of Alfano and Fleischman teaches the information handling system as recited in claim 10, 
Alfano further teaches further comprising: one or more sensors for collecting sensor data used to generate the user presence information; and a plurality of hardware and software components for collecting the system state information (Alfano: pars 0020-0021, 0048, the sensor hub application platform interface include software or firmware code instructions associated with the sensor(s) that perform varying types of data analysis on the information gathered by the sensor devices).
As to claim 13, the combination of Alfano and Fleischman teaches the information handling system as recited in claim 12, 
Alfano further teaches wherein the one or more sensors comprise one or more of the following: a camera, an eye tracking device, a time-of-flight sensor, a motion sensor, an infrared (IR) sensor, a temperature sensor, an acoustic sensor, a vibration sensor, a proximity sensor and radar (Alfano: pars 0019, 0048, 0052, sensor device includes digital cameras, microphones, temperature sensors, motion sensor, infrared camera, proximity sensors, ultrasound sensors, etc.).
As to claim 14, the combination of Alfano and Fleischman teaches the information handling system as recited in claim 12,
Alfano further teaches wherein the plurality of hardware and software components comprise two or more of the following: the operating system, a driver layer, an embedded controller, a network interface controller, a Bluetooth controller, an audio controller, a Universal Serial Bus (USB) controller, a Global Positioning System (GPS) sensor, an accelerometer, a gyroscope, and a laptop hinge rotation sensor (Alfano: pars: 0019, 0024, 0028, 0030, 0048, 0052, includes operating system, Bluetooth and Wi-Fi communication features. The sensor device includes GPS location devices, microphone, accelerometers, etc.).
As to claim 15, the combination of Alfano and Fleischman teaches the information handling system as recited in claim 12, 
Alfano further teaches further comprising an integrated sensor hub (ISH) coupled to the one or more sensors and the plurality of hardware and software components, wherein the ISH is configured to evaluate and/or consolidate the user presence information and the system state information before sending the user presence information and the system state information to the ticket management service (Alfano: 0020-0021, 0048, the sensor hub application platform interface include software or firmware code instructions associated with the sensor(s) that perform varying types of data analysis on the information gathered by the sensor devices).
As to claim 18, the combination of Alfano and Fleischman teaches the information handling system as recited in claim 10, 
Alfano and Fleischman further teaches where the actions for managing the tickets comprise: temporarily removing one or more valid tickets from the key store when the user presence information or the system state information is not compliant with the at least one of the policies; and reinserting the one or more valid tickets into the key store when the user presence information and the system state information are back in compliance with the policies (Alfano: 0019-0025, 0028-0029, 0079, 0081-0085, , the HIS system/method detects if the absent user or user who had moved away has retuned, or a not. Fleischman: pars 0004, 0021, 0035-0036, determine if the ticket is valid or not based on the preset access policy, and if not valid, the system refuse to grant access to the user to the object, revoking the ticket, or process generating a renewed ticket and allowing access to the disposed access key).
As to claim 19, the combination of Alfano and Fleischman teaches the information handling system as recited in claim 10, 
Alfano further teaches wherein the one or more actions specified in the policies further comprise actions for controlling a power state of the HIS (Alfano: 0051, 0081-0082, the HIS turns off one or more radio systems, reducing CPU operation such as turning down CPU frequency, turning off global position systems, sensors, or shutting down peripherals. Places the operating system in an off or inactive state).
As to claim 20, the combination of Alfano and Fleischman teaches the information handling system as recited in claim 19, 
Alfano and Fleischman further teaches wherein the actions for controlling the power state of the IHS comprise locking, suspending or powering down the HIS (Alfano: pars 0030, 0051, 0081-0082, 0112, the HIS turns off one or more radio systems, reducing CPU operation such as turning down CPU frequency, turning off global position systems, sensors, or shutting down peripherals. Locking down the operating system; places the operating system in an off or inactive state).
As to claim 21, the combination of Alfano and Fleischman teaches the information handling system as recited in claim 10, 
Alfano further teaches wherein the system state information comprises one or more of the following: geographic location and/or system performance data received from an operating system of the HIS (Alfano: pars0 019, 0056, uses GPS location devices. Determines whether the information handling system has changed geographic location or physical orientation); battery state information (Alfano: pars 0019-0025, monitoring and managing power based on conditions and policy),  thermal and power management information and/or out-of-band manageability in power states S1-S5 information received from an embedded controller included within the IHS; system driver information received from a driver layer of the IHS; network information received from a network interface controller included within the IHS; a wireless pairing state of a Bluetooth device received from a Bluetooth controller included within of the IHS; audio activity received from an audio controller included within the IHS; a current connection state of a USB device received from a USB controller included within the IHS; geographic location information received form a GPS sensor included within the HIS (Alfano: pars0 019, 0056, uses GPS location devices. Determines whether the information handling system has changed geographic location or physical orientation); acceleration information received from an accelerometer included within the HIS (Alfano: pars 0019, 0056, uses an accelerometer); orientation and angular velocity information received from a gyroscope included within the IHS; and lid position or display mode received from a laptop hinge rotation sensor included within the IHS.
As to claim 22, the combination of Alfano and Fleischman teaches the computer implemented method as recited in claim 1, 
Alfano further teaches wherein said receiving the system state information comprises receiving one or more of the following: geographic location and/or system performance data from an operating system of the HIS (Alfano: pars0 019, 0056, uses GPS location devices. Determines whether the information handling system has changed geographic location or physical orientation); battery state information (Alfano: pars 0019-0025, monitoring and managing power based on conditions and policy), thermal and power management information and/or out-of-band manageability in power states S1-S5 information from an embedded controller included within the IHS; system driver information from a driver layer of the IHS; network information from a network interface controller included within the IHS; a wireless pairing state of a Bluetooth device from a Bluetooth controller included within of the IHS; audio activity from an audio controller included within the IHS; a current connection state of a USB device from a USB controller included within the IHS; geographic location information form a GPS sensor included within the HIS (Alfano: pars0 019, 0056, uses GPS location devices. Determines whether the information handling system has changed geographic location or physical orientation); acceleration information from an accelerometer included within the HIS (Alfano: pars 0019, 0056, uses an accelerometer); orientation and angular velocity information from a gyroscope included within the IHS; and lid position or display mode from a laptop hinge rotation sensor included within the IHS.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jahangir Kabir whose telephone number is (571) 270-3355.  The examiner can normally be reached on 9:00- 5:00 Mon-Thu.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAHANGIR KABIR/             Primary Examiner, Art Unit 2439